UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

CAR-FRESHNER CORPORATION and JULIUS SAMANN
LTD.,

Plaintiffs, Civil Action No.:
5 : 1 7-cv- l 71 (TJM/ATB)

V.

AMERICAN COVERS, LLC f/k/a AMERICAN COVERS,
INC. d/b/a HANDSTANDS, ENERGIZER HOLDINGS, INC.,
and ENERGIZER BRANDS, LLC,

Defendants.

 

JEFFERY A. STEC, Ph.D., declares, pursuant to 28 U.S.C. § 1746, that the following is
true and correct:

l. I am a Managing Director With Berkeley Research Group, LLC (“BRG”). l have
been retained by counsel for Plaintiffs CAR-FRESHNER Corporation (“CFC”) and Julius Samann
Ltd. (“JSL”) (collectively, “Plaintiffs”) in the above-captioned litigation (the “Action”) to, inter
alia, review and respond to the opinions and analyses set forth by John G. Plumpe.

2. l make this Declaration in support of Plaintiffs’ Motion to Preclude the Expert
Report and Testirnony of John G. Plumpe (the “Motion”).

PROFESSIONAL AND EDUCATIONAL BACKGROUND

3. l received Ph.D. and Master’s degrees in Economics from the Ohio State
University.
4. I received Bachelor’s degrees in Philosophy and Psychology from Cornell

University and in Economics and a Math Minor frorn the University of Illinois-Chicago.

3231712.3

5. l am a member of a number of professional organizations, including the American
Economic Association, the American Association of Public Opinion Research, and the Licensing
Society, among others.

6. In addition to being a Managing Director With BRG, l also am a leader of its
lntellectual Property practice and a co-leader of its Economics and Damages community.

7. BRG is a leading global strategic advisory and expert consulting firm that
provides independent advice, data analytics, valuation, authoritative studies, expert testimony,
investigations, transaction advisory, restructuring services, and regulatory and dispute consulting
to Fortune 500 corporations, financial institutions, government agencies, major law firms, and
regulatory bodies around the world.

8. I have served as a consultant to a wide variety of clients on matters involving
economic, financial, and statistical analysis modeling for the purpose of interpreting and
projecting data and evaluating the impact of business decisions, transactions, and economic
events.

9. l have served as an expert witness or consultant in a wide range of litigation
matters, including copyright, trademark infringement, and trade secret misappropriation
litigation, most of which included an analysis and evaluation of company-specific, as well as
industry-wide, data for the purpose of determining the extent of economic damages.

lO. A copy of my Expert Report in this Action, which includes my curriculum vitae
and a list of cases in which l have testified, is attached hereto as Exhibit A.

THE REPORTS AND TESTIMONY OF JOHN G. PLUMPE

ll. I understand that John G. Plumpe has been retained in this Action on behalf of

Defendants American Covers, LLC f/k/a American Covers, Inc. d/b/a Handstands

2 3231712.3

(“Handstands”), Energizer Holdings, Inc., and Energizer Brands, LLC (collectively,
“Defendants” or “Energizer”).

12. I have reviewed the “Expert Report of John G. Plumpe,” dated April 6, 2018, (the
“Plumpe Report”), the “Rebuttal Expert Report of John G. Plumpe,” dated September 21, 2018
(the “Plumpe Rebuttal Report”), the data and materials cited by Mr. Plumpe in those reports, as
well as the transcript of Mr. Plumpe’s deposition on June 22, 2019 in this Action (the “Plumpe
Deposition”).1

13. For the reasons set forth in my Expert Report, it is my opinion that Mr. Plumpe’s
analyses and conclusions are flawed and unreliable.

MR. PLUMPE RELIES ON UNRELIABLE DATA

As set forth 1n my Expert Repo_

 

 

1 I understand that copies of the Plumpe Report, the Plumpe Rebuttal Report, and excerpts of the Plumpe Deposition
are attached as Exhibits to the Declaration of Louis Orbach, Esq., filed contemporaneously in support of P]aintiffs’
Motion (the “Orbach Declaration”).

3 32317123

16. For another example, Mr. Plumpe has not examined reliable information from

17- Aeeehee emile exemele eeleeee ee _

18. My Expert Report in this Action discusses in detail the unreliable nature of the

declare to be true and correct and incorporate herein by reference, appears at pages 16 through

33 of my Expert Report. See Exh. A, pp. 16-33. For the reasons set forth at length in pages 16

32317123

 

through 33 of my Expert Repo_

 

MR. PLUMPE’S _ ANALYSIS IS
FLAWED AND UNRELIABLE

 

 

With respect to Mr. Plumpe’ s _analysis,_

 

Mr. Plumpe’ s _methodology is allegedly _

Ideally, to perform an analysis_

 

23- Mr- Plumpe has not done that _

 

5 32317123

24. Mr. Plumpe’s _ analysis is methodologically unreliable. lt is not

3231712.3

 

This point is discussed in my Expert Report. That discussion, which l declare to be true and
correct and incorporate herein by reference, appears at pages 34 to 36 of my Expert Report. See

Exh. A, pp. 34-36.

 

* This point is discussed further in my Expert Report. That

discussion, which l declare to be true and correct and incorporate herein by reference, appears at

pages 35 and 36 of my Expert Report. See Exh. A, pp. 35-36.

 

2 As discussed in my Expert Report, a planogram is a schematic drawing or plan for displaying merchandise in a
store. See Exh. A, p. 9.

3 l understand that excerpts of the Lampman Deposition are attached as an Exhibit to the Orbach Declaration.

7 3231712.3

28. _

Id. As discussed in my Expert Report, not controlling for such important factors also renders

 

Mr. Plumpe’s apportionment analysis unreliable. Id.

In response to my Expert Repo_

 

 

_ Mr. Plumpe does not and cannot correct for that fundamental

methodological flaw in his -t analysis.

 

l declare under penalty of perjury that the foregoing is true and correct.

EXECUTED on November 2, 2018

tim i\t:i,

§Je'[fi rd… `lec Ph.D.

3231712 3

